DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract

The Abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length (wherein it is noted that the instant Abstract appears in excess of 150 words in length). Correction is required. See MPEP § 608.01(b).

Claim Objections

Claim 3 is objected to because of the following informalities: the term “. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: the term “comprising” should be written as “comprising:” and the term “on demand , adding” should be written as “on-demand, adding.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 1 recites the limitation "the cell." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of the specification, it will be interpreted that the claimed battery contains a cell (which in turn contains a cathode, a metal anode, and an electrolyte material), wherein “the cell” is in reference to the aforementioned cell contained in the battery. Proper clarification is required.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 4 recites the limitation "the electrolyte." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of the specification, it will be interpreted that “the electrolyte” is in reference to the electrolyte material (as outlined in Claim 1). Proper clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 6 recites the limitation "the battery cell." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of the specification, it will be interpreted that “the battery cell” is in reference to the cell contained in the battery (as outlined in Claim 1). Proper clarification is required.
Additionally, Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 6 recites the limitation "the fuel card." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of the specification, it will be interpreted that “the fuel card” is in reference to the renewable fuel card (as outlined in Claims 5 and 6). Proper clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 7 recites the limitation "the battery cells." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of the specification, it will be interpreted that “the battery cells” is in reference to the claimed improvement further comprising a plurality of batteries in the claimed assembly, wherein each battery is a battery as outlined in Claim 1. Proper clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 8 recites the limitation "the anode." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of the specification, it will be interpreted that “the anode” is in reference to the metal anode (as outlined in Claim 1). Proper clarification is required.
Additionally, Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 8 recites the limitation "the glycol." There is insufficient antecedent basis for this limitation in the claim (and it is noted that glycol is not stated as being required to be present in either of Claims 1 and 8). For purposes of examination, and in light of the specification, it will be interpreted that the claimed absorbent pad is interposed between the metal anode and the cathode, wherein the absorbent pad is capable of the dispersion of glycol to facilitate the anodic and cathodic reactions. Proper clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 14 recites the limitation "the reactions." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of the specification, it will be interpreted that “the reactions” is in reference to the anodic and cathodic reactions (as outlined in Claims 1 and 14). Proper clarification is required.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 14 recites the limitation "the glycol." There is insufficient antecedent basis for this limitation in the claim (and it is noted that glycol is not stated as being required to be present in either of Claims 1 and 14). For purposes of examination, and in light of the specification, it will be interpreted that the improvement comprises the claimed means for selective reaction control, wherein said means are capable of the removal of glycol to stop the claimed reactions. Proper clarification is required.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 15 recites the limitations "a battery cell according to claim 1" and “the battery cell.” There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, and in light of the specification, it will be interpreted that “a battery cell according to claim 1” and “the battery cell” are each in reference to the battery according to claim 1 (as outlined in Claim 1, wherein it is noted that Claim 1 is drawn to a battery, not a battery cell). Proper clarification is required.
Additionally, Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 15 recites the limitation "the glycol." There is insufficient antecedent basis for this limitation in the claim (and it is noted that glycol is not stated as 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means for” that is coupled with functional language without reciting sufficient structure to perform the Such claim limitation(s) is/are: “means for selective control of the reactions by removing the glycol” in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With respect to Claim 14, the “means for selective control of the anodic and cathodic reactions by removing the glycol” is interpreted to specifically be in reference only to “a drain” insofar as [0011] of the instant specification recites the following: “A drain connected to the electrolyte layer provides means for removing the electrolyte solution from the fuel card stacks for selective control of the electrochemical reactions.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Korall et al. (US 5,445,901), and further in view of Soloveichik et al. (US 2009/0325070).

Regarding Claims 1, 3, 9, Korall teaches a metal-air battery (Title, Abstract, col. 1 lines 7-13, col. 4 lines 14-26). As illustrated in Figures 1-4, 6, Korall teaches that the metal-air battery comprises a battery cell, wherein the battery cell comprises a zinc/oxygen battery cell comprising a cathode (34) (“a cathode”), a zinc anode (38) (“a metal anode”), and an electrolyte (54) (“an electrolyte material for conducting anodic and cathodic reactions”), wherein zinc oxide (“a metal oxide”) is produced as a result of said reactions (given that the battery cell is a zinc/oxygen battery cell) when oxygen is introduced into the zinc/air battery cell (col. 3 line 67 to col. 4 line 19, col. 5 lines 21-54, col. 6 lines 1-26, col. 6 lines 56-66). Korall teaches that in a zinc/oxygen battery cell, the zinc anode becomes depleted over time (e.g. after multiple uses) (col. 1 lines 34-42, col. 3 lines 42-49). Accordingly, Korall teaches that the zinc anode is structured such that it is mechanically replaceable to help facilitate recharging of the battery cell (col. 1 lines 34-42, col. 3 lines 42-49). Furthermore, Korall teaches that spent electrolyte should be removed from the battery and replaced in order to help allow the battery to be used multiple times (col. 1 lines 34-42, col. 3 lines 42-49). As illustrated in Figures 1 and 4, Korall teaches that the battery comprises a 
Korall does not explicitly teach that the battery comprises a drain for removal of electrolyte and zinc oxide upon substantial depletion of the zinc anode.
However, Soloveichik teaches a metal-air battery (Abstract). As illustrated in Figure 1, Soloveichik teaches that the battery comprises a conduit drain (28) positioned at an end thereof ([0021]). Soloveichik teaches that the conduit drain not only allows for the removal of solid materials (e.g. anode discharge products) produced as a result of anodic and cathodic reactions, but also allows for the removal of spent electrolyte from the battery when necessary ([0021]). Soloveichik teaches that removal of said solid materials and said spent electrolyte via the conduit drain helps avoid premature failure of the battery ([0021]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further provide the battery of Korall with a conduit drain (“a drain”), as taught by Soloveichik, for removal of spent electrolyte and any accumulated zinc oxide upon depletion of the zinc anode, given that the removal of such materials from within the battery via a conduit drain would help further avoid premature failure of the battery.

Regarding Claims 5-6, Korall, as modified by Soloveichik, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Korall teaches that the zinc anode is structured such that it is mechanically replaceable to help facilitate recharging of the battery cell (“the metal anode being constructed and arranged as a renewable fuel card” wherein “the renewable fuel card is constructed and arranged for recharging the battery cell by replacing the fuel card”) (See Claim 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korall et al. (US 5,445,901), and further in view of Soloveichik et al. (US 2009/0325070) and Ogino et al. (US 2013/0052547).

Regarding Claim 2, Korall, as modified by Soloveichik, teaches the instantly claimed invention of Claim 1, as previously described.
Korall, as modified by Soloveichik, does not explicitly teach a graphene coating on the zinc anode.
However, Ogino teaches a metal-air battery which may be a zinc-air battery ([0007]-[0010]). As illustrated in Figures 1A-1B, Ogino teaches that the cathode comprises a catalyst coating layer (112) thereon, wherein the catalyst coating layer is a graphene coating layer ([0009], [0018]). Ogino teaches that the graphene coating layer can produce a catalytic reaction without the use of a noble metal or metal oxide, and also helps enhance the energy density of the battery ([0009], [0018]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include a graphene coating layer, as taught by Ogino, on the cathode of Korall, as modified by Soloveichik, given that such a graphene coating layer would produce a catalytic reaction without the use of a noble metal or metal oxide, and also help enhance the energy density of the overall battery. It is noted that the instant claim does not explicitly require a graphene coating formed directly on the metal anode. Accordingly, because the anode and cathode of Korall, as modified by Soloveichik and Ogino, are ultimately formed in a stacked fashion, the graphene coating is interpreted as being present “on” the zinc anode at least indirectly (it is noted, however, that clarifying that the claimed graphene coating is formed directly on the claimed metal anode would overcome such an interpretation).

Claims 4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korall et al. (US 5,445,901), and further in view of Soloveichik et al. (US 2009/0325070) and Flowers (US 7,247,254).

Regarding Claim 4, Korall, as modified by Soloveichik, teaches the instantly claimed invention of Claim 4, as previously described.
Furthermore, Korall teaches that the electrolyte is, for example, formed of water or comprises water therein (i.e. is an aqueous solution) (col. 4 lines 10-12, col. 5 lines 55-57).
Korall, as modified by Soloveichik, does not explicitly teach that the electrolyte is further mixed with propylene glycol.
However, Flowers teaches an antifreeze composition (Title). Flowers teaches that when water freezes, ice crystals form within the space that the water is contained, wherein said ice crystals grow as the temperature remained below a specific freezing temperature (col. 2 lines 38-54). Flower teaches that the ice crystals can quickly exceed the size of the contained space such that the contained space may rupture (col. 2 lines 38-54). However, Flowers teaches that with respect to water, the freezing point thereof will decrease proportionally for each gram of propylene glycol added thereto (col. 2 lines 38-54).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include propylene glycol, as taught by Flowers, into the electrolyte of Korall, as modified by Soloveichik, given that the further addition of propylene glycol into the electrolyte (which, as previously described, is formed of water or comprises water therein) would specifically depress the freezing point of the electrolyte so as to allow for further use of the battery in cold conditions.

Regarding Claim 14, Korall, as modified by Soloveichik, teaches the instantly claimed invention of Claim 1, as previously described.

Korall, as modified by Soloveichik, does not explicitly teach that the electrolyte is further mixed with glycol.
However, Flowers teaches an antifreeze composition (Title). Flowers teaches that when water freezes, ice crystals form within the space that the water is contained, wherein said ice crystals grow as the temperature remained below a specific freezing temperature (col. 2 lines 38-54). Flower teaches that the ice crystals can quickly exceed the size of the contained space such that the contained space may rupture (col. 2 lines 38-54). However, Flowers teaches that with respect to water, the freezing point thereof will decrease proportionally for each gram of propylene glycol added thereto (col. 2 lines 38-54).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include propylene glycol (“glycol”), as taught by Flowers, into the electrolyte of Korall, as modified by Soloveichik, given that the further addition of propylene glycol into the electrolyte (which, as previously described, is formed of water or comprises water therein) would specifically depress the freezing point of the electrolyte so as to allow for further use of the battery in cold conditions.

Regarding Claim 15, Korall, as modified by Soloveichik, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Korall teaches that the battery cell is a deferred-action battery cell (col. 3 line 67 to col. 4 line 30, col. 6 lines 14-55). Korall further teaches a method for producing electricity using the deferred-action battery cell, wherein the method comprises providing all elements of the battery cell except for the electrolyte, and when electricity production is desired/required, the electrolyte is added 
Korall, as modified by Soloveichik, does not explicitly teach that the electrolyte is further mixed with glycol.
However, Flowers teaches an antifreeze composition (Title). Flowers teaches that when water freezes, ice crystals form within the space that the water is contained, wherein said ice crystals grow as the temperature remained below a specific freezing temperature (col. 2 lines 38-54). Flower teaches that the ice crystals can quickly exceed the size of the contained space such that the contained space may rupture (col. 2 lines 38-54). However, Flowers teaches that with respect to water, the freezing point thereof will decrease proportionally for each gram of propylene glycol added thereto (col. 2 lines 38-54).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include propylene glycol (“glycol”), as taught by Flowers, into the electrolyte of Korall, as modified by Soloveichik, given that the further addition of propylene glycol into the electrolyte (which, as previously described, is formed of water or comprises water therein) would specifically depress the freezing point of the electrolyte so as to allow for further use of the battery in cold conditions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korall et al. (US 5,445,901), and further in view of Soloveichik et al. (US 2009/0325070) and Ross (US 4,842,963).

Regarding Claim 7, Korall, as modified by Soloveichik, teaches the instantly claimed invention of Claim 1, as previously described.

However, Ross teaches a zinc-air battery (Title, Abstract). As opposed to using a single battery, Ross teaches that a plurality of individual zinc-air battery cells can be electrically connected together (for example, in series) in order to form a multi-cell module, and further that a plurality of multi-cell modules can be electrically connected together (for example, in parallel), in order to form a total power source which produces electrical power greater than that of an individual zinc-air battery cell or single multi-cell module (col. 7 line 40 to col. 8 line 15).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would electrically connect (in series and/or parallel) a plurality of the zinc/oxygen battery cells of Korall, as modified by Soloveichik, into multi-cell modules, as taught by Ross, and further electrically connect together (in series and/or parallel) a plurality of said multi-cell modules to form a total power source (i.e. assembly) which produces electrical power in a range (for example, the instantly claimed range) based on the desired application of said total power source or based on the power requirements of a system/application utilizing said total power source, given that such a total power source would allow for the production of electrical power in an amount greater than what would otherwise be capable of being produced by an individual zinc/oxygen battery cell or single multi-cell module.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Korall et al. (US 5,445,901), and further in view of Soloveichik et al. (US 2009/0325070) and Cheiky (US 5,716,726) and Flowers (US 7,247,254).

Regarding Claim 8, Korall, as modified by Soloveichik, teaches the instantly claimed invention of Claim 1, as previously described.
Korall, as modified by Soloveichik, does not explicitly teach than an absorbent pad is interposed between the zinc anode and the cathode for dispersion of electrolyte to facilitate the anodic and cathodic reactions.
However, Chieky teaches a metal-air battery (Title, Abstract). As illustrated in Figure 2, Cheiky teaches that the metal-air battery is a zinc/air battery comprising a zinc anode (36) and an air cathode (38) (col. 3 lines 36-54). As illustrated in Figure 2, Chieky teaches that the battery comprises electrolyte absorbent pads (40, 42) interposed between the zinc anode and air cathode so as to be in contact with either the zinc anode or air cathode (col. 4 lines 18-32). Chieky teaches that the electrolyte absorbent pads are made of a material having significant capillary/wicking action so that electrolyte is absorbed through substantially the entire length of each pad, thereby allowing for electrolyte to be uniformly supplied over substantial portions of the zinc anode and air cathode (col. 4 lines 18-32).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further position at least one electrolyte absorbent pad (“an absorbent pad”), as taught by Chieky, between, and in contact with, the zinc anode and the cathode of Korall, as modified by Soloveichik, given that the provision of such an electrolyte absorbent pad would help ensure for a uniform supply of electrolyte over substantial portions of both the zinc anode and the cathode.
Korall, as modified by Soloveichik and Chieky, does not explicitly teach that the electrolyte is further mixed with glycol.
However, Flowers teaches an antifreeze composition (Title). Flowers teaches that when water freezes, ice crystals form within the space that the water is contained, wherein said ice crystals grow as the temperature remained below a specific freezing temperature (col. 2 lines 38-54). Flower teaches 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include propylene glycol (“glycol”), as taught by Flowers, into the electrolyte of Korall, as modified by Soloveichik and Chieky, given that the further addition of propylene glycol into the electrolyte (which, as previously described, is formed of water or comprises water therein) would specifically depress the freezing point of the electrolyte so as to allow for further use of the battery in cold conditions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729